DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A preliminary amendment was submitted on 08/16/2019. Claims 10-12 and 14 are amended, no new claims were added, and no claims were withdrawn. Currently, claims 1-14 are pending and are being examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element “E” in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 2 and 11 are objected to because of the following informalities: 
 Regarding claim 2, in line 3, “through with fluid can be expelled from said container” should read -through which fluid is
Regarding claim 11, “a container locater as described” should read -the container locater as described-
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Container Locater” in claim 1

In this instance, “Container Locater” will be interpreted as comprising an arced base, a member for supporting the base, and a fitting having a one or more holes through with fluid can be expelled from said container (see application specification, paragraph 0039). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites the limitation of “A container locater of claim 2, and nothing else, thus fails to further limit the subject matter of the claim 2 upon which it depends. Further, claim 11 recited only “A container locater of claim 2”, thus fails to include all the limitations of claim 2 (which is directed to a device according to claim 1) upon which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (GB 2509618 A).
Regarding claims 1-2, Cooper discloses a device for washing eyes (abstract, dispensing eye drops inherently washes the eyes), comprising a container (fig. 4, dispenser bottle 4) and a container locater 2 (fig. 1, guide 2, pg. 6, lines 7-8, “The various features of the guide are beneficially arranged to facilitate the application of an eye drop solution in an easily controlled, fast, safe, and repeatable manner.”) wherein said container locater comprises an arced base (fig. 4, bridging section 16), a member for supporting the base (fig. 4, arms 14 supporting bridging section 16), and a fitting 8 (fig. 4, fitting 8 around dispenser bottle 4, pg. 6, lines 17-20, 

    PNG
    media_image1.png
    618
    566
    media_image1.png
    Greyscale

Regarding claim 3, Cooper discloses wherein said arched base is semicircular (pg. 3, paragraph 2, “Preferably, the positioning member is arranged to be resiliently deformable under semi-circular profile can be increased or decreased.”).
Regarding claim 4, Cooper discloses wherein said semicircular base is a half-circle (As per the regular definition, a semi-circle is a half-circle, see analysis of claim 3 above).
Regarding claim 6, Cooper discloses wherein said member has one spaces (see annotated fig. 4 below, NOTE: applicant discloses in the specification that the holes can either be between the members or through them, see application specification, paragraph 0035).

    PNG
    media_image2.png
    721
    438
    media_image2.png
    Greyscale

Regarding claim 7, Cooper discloses wherein said member comprises one or more struts (fig. 4, arms 14 are equivalent to struts).
Regarding claim 10, Cooper discloses wherein said container is filled with fluid (pg. 2, paragraph 4, “According to a first aspect of the invention, there is provided a guide for eye drop solution from a dispenser bottle to a user's eye under gravity comprising an attachment device for detachable engagement with the dispenser bottle”).
Regarding claim 11, Cooper discloses a container located as described in claim 2 (see analysis of claims 1-2 above).
Regarding claim 12, Cooper discloses a method of washing an eye (pg. 5, paragraph 3, “According to a second aspect of the invention, there is provided a method of using the guide when attached to a dispenser bottle”, dispensing eye drops inherently teaches washing the eye), comprising the step of expelling fluid (pg. 9, paragraph 1, “The dispenser 4 may then be squeezed to induce drops to fall from the dispensing nozzle onto the user's eye.”) from a device according to claim 1 (see analysis of claims 1-2 above) into an individual’s eye, thereby washing the eye (the eye drops dispensed onto the user’s eye would wash the eye).
Regarding claim 13, Cooper discloses the method further comprising the step of holding open said individual’s eyelid (pg. 3, paragraph 2, “In use, this action is beneficially used to apply a light pressure to the upper and lower eyelids to gently pries and hold them open so as to increase the exposed surface area of the eye being treated. Moreover, the fact that the eyelids are held open by the positioning means prevents the user from blinking during the application of eye drops.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper.
Regarding claim 5, Cooper discloses substantially the device disclosed in claim 3, but fails to teach wherein said semicircular base is a three-quarters circle.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the semicircular base disclosed in Cooper to be a three-quarters circle, for the purpose of providing a more durable structure to the base since the applicant has placed no criticality on the range of the arc size, disclosing that the locater can range in size from one-half of a semi-circle or arc, to as much as three-quarters of a semi-circle or arc (see application specification paragraph 0032) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
       Regarding claim 9, Cooper discloses substantially the device disclosed in claim 1, but is silent to wherein the container is a 15 mL ampoule.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the container to be a 15 mL ampoule for the purpose of providing a suitable container having a sufficient volume for convenient handheld use since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cooper would not operate differently with the claimed volume. Further, applicant places no criticality on the range claimed indicating that the container can be of any size (see application specification, paragraph 0038, “Within related embodiments, the container can be .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Carlsson (US 20020004653 A1).
Regarding claim 8, Cooper discloses substantially the device disclosed in claim 1, but is silent to wherein the container is a 1 liter bottle.
However, Carlsson teaches an ophthalmic dispensing device (abstract), wherein the container is a 1 liter bottle (paragraph 0003, “The solution is conventionally maintained in a flexible container, the sealing of which is broken when the solution is to be used.” paragraph 0023, “The volume of the container is 1 liter at the most.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the container disclosed in Cooper by having a 1 liter bottle, as taught by Carlsson, for the purpose of providing a suitable sufficient amount of fluid in the container that minimizes bottle refilling or replacement, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cooper would not operate differently with the claimed volume. Further, applicant places no criticality on the range claimed indicating that the container can be of any size (see application specification, paragraph 0038, “Within related embodiments, the container can be any sized ampoule, bottle, a vial, bag, bladder, or, other self- contained storage reservoir for fluid”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Marx (US 20100022971 A1).
Regarding claim 14, Cooper discloses substantially the method disclosed in claim 13, and further discloses using a hand to expel fluid from the device (pg. 9, paragraph 1, “The dispenser 4 may then be squeezed to induce drops to fall from the dispensing nozzle onto the user's eye”), but is silent to a method wherein an individual uses one hand to hold open their eyelid, and their other hand to expel fluid from the device.
However, Marx teaches a method of an eye dropper device (abstract) wherein an individual uses one hand to hold open their eyelid (paragraph 0073, “The user holds the legs 110, 112 with one hand 183, 184 as shown, then squeezes the legs, and then places the traction tips 114, 116 of the legs 410, 412 onto the lower and upper portions of the skin of the orbital ridge as shown”), and their other hand to expel fluid from the device (paragraph 0073, “The user places the forefinger 184 of her other hand on activation button 102).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Cooper by having one hand open the eyelids and the other hand dispense fluid, as taught by Marx, for the purpose of providing a suitable method of accurately dispensing fluid by stabilizing the device near the user (see Marx, paragraph 0073, “The above described holding and dispensing position anchors and stabilizes the dispenser making it easier for the user to deliver the eye drop solution into his or her eye thereby conserving potentially expensive eye drop solution.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benzinger (EP 1179332 A2) discloses an eye washing device with an eye locater that joins with a fluid container via a needle.
Sherman (US 6371945 B1) discloses an eye dropper positioning device that uses a container locater attached to a bottle
Shultz (US 8672904 B1) discloses a splash shield that can be used as a container locater that is integrally formed with the nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785